                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAVAR LESTER BLUEFORD,                          Case No. 19-cv-00915-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF SERVICE
                                                 v.
                                   9

                                  10     SALINAS VALLEY STATE PRISON, et
                                         al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The original complaint was dismissed with leave to amend. Plaintiff has

                                  15   filed an amended complaint.

                                  16                                           DISCUSSION

                                  17          STANDARD OF REVIEW
                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  19   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  20   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  21   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  22   may be granted, or seek monetary relief from a defendant who is immune from such

                                  23   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  24   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  26   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  27   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  28   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                   1   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   2   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   3   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   4   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   5   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   6   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   7   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   8   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   9   conclusions can provide the framework of a complaint, they must be supported by factual

                                  10   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  11   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  12   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
Northern District of California
 United States District Court




                                  13          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  14   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  15   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  16   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  17          LEGAL CLAIMS
                                  18          Plaintiff states that he was denied a Kosher meal. He seeks only money

                                  19   damages.

                                  20          Inmates “have the right to be provided with food sufficient to sustain them in good

                                  21   health that satisfies the dietary laws of their religion.” McElyea v. Babbitt, 833 F.2d 196,

                                  22   198 (9th Cir. 1987). Allegations that prison officials refuse to provide a healthy diet

                                  23   conforming to sincere religious beliefs states a cognizable claim under § 1983 of denial of

                                  24   the right to exercise religious practices and beliefs. See Ward v. Walsh, 1 F.3d 873, 877

                                  25   (9th Cir. 1993) (Jewish inmate claiming denial of kosher diet).

                                  26          Plaintiff states that on several occasions he was denied a Kosher meal by

                                  27   defendants T. Frost and Kelly Green. Liberally construed, these allegations are sufficient

                                  28   to proceed against these defendants. Plaintiff also names as defendants P. Vasquez and
                                                                                        2
                                   1   M. Voong, but he presents no allegations against them; therefore, they are dismissed.

                                   2                                            CONCLUSION

                                   3            1. All defendants are dismissed with prejudice except for T. Frost and Kelly

                                   4   Green. The clerk shall issue a summons and the United States Marshal shall serve,

                                   5   without prepayment of fees, copies of the amended complaint (Docket No. 13) with

                                   6   attachments and copies of this order on the following defendants at Salinas Valley State

                                   7   Prison: Community Resource Manager T. Frost and Associate Warden Kelly Green.

                                   8            2. In order to expedite the resolution of this case, the court orders as follows:

                                   9                   a. No later than sixty days from the date of service, defendants shall file a

                                  10   motion for summary judgment or other dispositive motion. The motion shall be supported

                                  11   by adequate factual documentation and shall conform in all respects to Federal Rule of

                                  12   Civil Procedure 56, and shall include as exhibits all records and incident reports
Northern District of California
 United States District Court




                                  13   stemming from the events at issue. If defendant is of the opinion that this case cannot be

                                  14   resolved by summary judgment, she shall so inform the court prior to the date her

                                  15   summary judgment motion is due. All papers filed with the court shall be promptly served

                                  16   on the plaintiff.

                                  17                   b. At the time the dispositive motion is served, defendants shall also serve,

                                  18   on a separate paper, the appropriate notice or notices required by Rand v. Rowland, 154

                                  19   F.3d 952, 953-954 (9th Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120

                                  20   n. 4 (9th Cir. 2003). See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (Rand

                                  21   and Wyatt notices must be given at the time motion for summary judgment or motion to

                                  22   dismiss for nonexhaustion is filed, not earlier); Rand at 960 (separate paper requirement).

                                  23                   c. Plaintiff's opposition to the dispositive motion, if any, shall be filed with

                                  24   the court and served upon defendants no later than thirty days from the date the motion

                                  25   was served upon him. Plaintiff must read the attached page headed "NOTICE --

                                  26   WARNING," which is provided to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-

                                  27   954 (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.

                                  28   1988).
                                                                                        3
                                   1          If defendants file a motion for summary judgment claiming that plaintiff failed to

                                   2   exhaust his available administrative remedies as required by 42 U.S.C. § 1997e(a),

                                   3   plaintiff should take note of the attached page headed "NOTICE -- WARNING

                                   4   (EXHAUSTION)," which is provided to him as required by Wyatt v. Terhune, 315 F.3d

                                   5   1108, 1120 n. 4 (9th Cir. 2003).

                                   6                 d. If defendant wishes to file a reply brief, he shall do so no later than

                                   7   fifteen days after the opposition is served upon her.

                                   8                 e. The motion shall be deemed submitted as of the date the reply brief is

                                   9   due. No hearing will be held on the motion unless the court so orders at a later date.

                                  10          3. All communications by plaintiff with the court must be served on defendant, or

                                  11   defendant’s counsel once counsel has been designated, by mailing a true copy of the

                                  12   document to defendants or defendants' counsel.
Northern District of California
 United States District Court




                                  13          4. Discovery may be taken in accordance with the Federal Rules of Civil

                                  14   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or

                                  15   Local Rule 16 is required before the parties may conduct discovery.

                                  16          5. It is plaintiff's responsibility to prosecute this case. Plaintiff must keep the court

                                  17   informed of any change of address by filing a separate paper with the clerk headed

                                  18   “Notice of Change of Address.” He also must comply with the court's orders in a timely

                                  19   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                  20   pursuant to Federal Rule of Civil Procedure 41(b).

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 11, 2019

                                  23

                                  24
                                                                                                 PHYLLIS J. HAMILTON
                                  25                                                             United States District Judge
                                  26

                                  27

                                  28
                                                                                      4
                                   1                        NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2          If defendants move for summary judgment, they are seeking to have your case

                                   3   dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of Civil

                                   4   Procedure will, if granted, end your case.

                                   5          Rule 56 tells you what you must do in order to oppose a motion for summary

                                   6   judgment. Generally, summary judgment must be granted when there is no genuine issue

                                   7   of material fact--that is, if there is no real dispute about any fact that would affect the

                                   8   result of your case, the party who asked for summary judgment is entitled to judgment as

                                   9   a matter of law, which will end your case. When a party you are suing makes a motion

                                  10   for summary judgment that is properly supported by declarations (or other sworn

                                  11   testimony), you cannot simply rely on what your complaint says. Instead, you must set

                                  12   out specific facts in declarations, depositions, answers to interrogatories, or authenticated
Northern District of California
 United States District Court




                                  13   documents, as provided in Rule 56(e), that contradict the facts shown in the defendant’s

                                  14   declarations and documents and show that there is a genuine issue of material fact for

                                  15   trial. If you do not submit your own evidence in opposition, summary judgment, if

                                  16   appropriate, may be entered against you. If summary judgment is granted, your case will

                                  17   be dismissed and there will be no trial.

                                  18                              NOTICE -- WARNING (EXHAUSTION)
                                              If defendants file a motion for summary judgment for failure to exhaust, they are
                                  19

                                  20   seeking to have your case dismissed. If the motion is granted it will end your case.

                                  21          You have the right to present any evidence you may have which tends to show

                                  22   that you did exhaust your administrative remedies. Such evidence may be in the form of
                                  23
                                       declarations (statements signed under penalty of perjury) or authenticated documents,
                                  24
                                       that is, documents accompanied by a declaration showing where they came from and
                                  25
                                       why they are authentic, or other sworn papers, such as answers to interrogatories or
                                  26
                                       depositions. If defendants file a motion for summary judgment for failure to exhaust and it
                                  27

                                  28   is granted, your case will be dismissed and there will be no trial.

                                                                                      5
